Title: To John Adams from Elbridge Gerry, 24 March 1798
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Paris 24th March 1797 1798

I had the honor of addressing you on the 17th by Mr Hopkins; & being informed by Mr. Putnam of Boston, that Mr. Morgue, who has long resided with him, & has his confidence will depart in a day or two for Philadelphia, I embrace this opportunity of informing you that our affairs will be brot to a crisis in a day or two, & that we shall all leave France immediately, unless I should be obliged to remain here untill the Government of the United States can be informed of the true state of our affairs & supply my place by one or more appointments. In the latter event I shall have not the least power to act, & if the proposition to accredit me should be made, which I do not think probable, I cannot accept it: indeed I shall consider myself as a meer political cypher, residing here for a few months to give our government an opportunity of determining whether any & what further measures can be pursued to prevent a war with this great republick. I am in hopes that we shall be able to send the Secretary of State a copy of Mr. Tallyrands letter to us, received since the date of my last, by this opportunity, containing a proposition of the Directory for my collegues to depart, & for myself to carry on the negotiation. This proposition was made to me a month before, and I positively refused to accept it, for reasons which I candidly stated, and will communicate as soon as possible: before I was informed of their nature, I was laid under an injunction of secrecy. Mr. Morgue will give you a statement of the circumstances, which attended the imprisonment and release of Mr. Putnam. accept my dear / sir the assurances of the sincere / esteem & respect of your most / obedt & very hum ser

E Gerry
P.S. General Pinckneys Daughter is very sick, & I am in hopes that this circumstance will enable him to obtain leave to remain here in which case I shall apply for my passport, which I should have done long since had I not been convinced & indeed] informed from undoubted authority that the inevitable consequence of my departure would be an immediate rupture between the two republics. my situation since my arrival here has not been merely disagreeable but for the most part horrible.

